Citation Nr: 0218254	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-01 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) as secondary to 
service-connected left lower lung lobectomy following 
bronchiectasis.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
right lower lung lobectomy following bronchiectasis, to 
include as secondary to service-connected left lower lung 
lobectomy following bronchiectasis. 

3.  Entitlement to a rating in excess of 30 percent for 
left lower lung lobectomy following bronchiectasis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to April 
1945.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO, in pertinent part, denied 
entitlement to service connection for COPD as secondary to 
service-connected left lower lung lobectomy following 
bronchiectasis, and entitlement to service connection for 
right lower lung lobectomy on a de novo basis.  

In the June 2000 rating decision, the RO also denied a 
claim of entitlement to a rating in excess of 30 percent 
for a service-connected left lower lung lobectomy 
following bronchiectasis.  As will be discussed in greater 
detail below, the Board is of the opinion that the veteran 
submitted a timely Notice of Disagreement (NOD) as to that 
denial.  A Statement of the Case (SOC) has not been issued 
with respect to that issue.  Thus, the veteran's claim has 
not been perfected for appellate review and must be 
remanded to the RO.  This matter is dealt with in the 
Remand section of the present decision.


FINDINGS OF FACT

1.  The preponderance of the competent and probative 
evidence of record demonstrates that the veteran's COPD is 
not related to a service-connected disability.  


2.  In an unappealed December 1956 rating decision, the RO 
determined that the veteran's residuals of pre-service 
right lower lung lobectomy following bronchiectasis were 
not service-connected.  

3.  Evidence submitted since the December 1956 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; it is cumulative of 
previously submitted evidence; and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for COPD, claimed as secondary to a 
service-connected disability, is not warranted.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).

2.  The December 1956 rating decision, wherein the RO 
determined that right lower lung lobectomy following 
bronchiectasis was not service connected, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2002).

3.  Evidence submitted since the final December 1956 
rating decision is not new and material; thus, the 
veteran's claim of entitlement to service connection for a 
right lower lung lobectomy following bronchiectasis is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See Holliday, supra; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases, which had been decided 
by the Board before the VCAA, but were pending in Court at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC issued in December 2000, the 
supplemental SOC issued in April 2002, and associated 
correspondence issued since the veteran filed his claims, 
the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claim.  The veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, that the RO would attempt 
to obtain evidence on his behalf.

In this regard, the veteran was advised of the specific 
VCAA requirements, as well as VA's obligation to attempt 
to secure records for him, in correspondence dated in 
September 2001.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
Thus, the veteran was advised that VA would make a 
reasonable effort to obtain any additional evidence which 
the veteran might identify as pertinent to his claim, 
including evidence such as private medical records, 
employment records, records from State or local government 
agencies, and Federal agencies.  He was advised of what 
evidence the RO would attempt to retrieve, and of his 
responsibilities in obtaining such evidence (e.g., 
adequately identifying such records).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 
5107(b)).


II.  Service Connection for COPD

A.  Factual Background

In an April 1945 rating decision, the RO granted service 
connection for bronchiectasis, left lower lobe, with 
pleuritic adhesions.  

VA outpatient treatment records dated in 1974 show a 
diagnosis and treatment for COPD.  VA outpatient treatment 
records dated from 1996 to 1999 show ongoing treatment for 
variously diagnosed respiratory illnesses, to include 
COPD.  

VA pulmonary function studies conducted in May 1996 
indicated mild obstructive pulmonary dysfunction.  
Pulmonary function studies conducted in April 1999 
indicated severe obstruction, with no restriction.  

The veteran was accorded a VA pulmonary examination in 
July 1999.  It was noted that his past medical history, 
among other diagnoses, included COPD.  He reported that he 
began smoking at age 19 or 20.  He smoked two packs of 
cigarettes daily until he quit just several years prior to 
the examination.  He said he experienced significantly 
shortness of breath, particularly with exertion.  The 
maximum distance he could walk was 200 feet.  The 
diagnosis was COPD and status post left lower lobe 
resection.  Pulmonary function studies indicated mild 
restriction and severe obstruction.  

VA pulmonary examination, with claims file review, was 
requested and completed in May 2000.  The examiner noted 
that there was a prior history (before service) of right 
lung bronchiectasis, which was not service-connected.  The 
veteran is service-connected for bronchiectasis, left 
lung, and status post resection of the left lower lobe of 
the lung.  It was noted that the veteran had a 
significant, 100-pack-year smoking history, ending several 
years prior.  The examiner stated the opinion that the 
service-connected left lower lung bronchiectasis did not 
cause the veteran's COPD, nor did it significantly 
contribute to COPD, and the effects of bronchiectasis led 
to the findings of restrictive, and not obstructive lung 
disease as noted in the pulmonary function studies 
conducted in July 1999.  

The examiner further stated that it was difficult to 
calculate precisely the extent of the restrictive lung 
disease, which caused the problems with related lung 
disease.  However, he stated unequivocally that his COPD 
was related to his 100 pack-year of cigarette smoking and 
the severe obstructive lung disease was responsible for 
nearly all of the pulmonary problems.  It was further 
opined that, if in fact he did not have pneumonia and 
bronchiectasis requiring lobectomy, his lung tissue would 
eventually have been affected as uniformly as other lung 
tissue in the development of COPD.  

Pulmonary function studies conducted in April 2000 
indicated severe COPD with significant bronchodilator 
response, increased total lung capacity, marked increase 
in residual volume, and increased airway resistance with 
significant bronchodilator response to inhaled agents.  
Pulmonary function studies conducted in August 2000 
indicated moderate obstructive ventilatory defect; 
expiratory obstruction pattern, and reduced diffusion.  
Radiographs of the chest taken in August 2000 indicated 
clear lung fields with no evidence of malignant appearing 
pulmonary masses or nodules, COPD changes, and no evidence 
of right paratracheal adenopathy.  Radiographs of the left 
lung taken in December 2000 indicated reduced lung volume 
on the left, consistent with prior surgery, no evidence of 
embolic disease, and nonspecific changes consistent with 
chronic airway disease.  

Another VA respiratory examination, with claims file 
review, was requested and completed in February 2001.  The 
examiner opined that the veteran's pulmonary pathology is 
nearly completely related to his smoking related chronic 
obstructive lung disease.  In addition, it was concluded 
that the lobectomy of the left thorax in 1954 had 
contributed little, if any, to the chronic lung disorder.  
The examiner further reported that the above pulmonary 
function studies showed only a small decline, consistent 
with the natural decline in individuals who have chronic 
obstructive lung disease.  

B. Legal Analysis

In general, applicable statutes and regulations provide 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

To establish a showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Secondary service connection may also be 
warranted for a non- service-connected disability, when 
that condition is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The veteran is seeking entitlement to service connection 
for COPD.  He essentially contends that his COPD developed 
as a result of his service-connected left lower lung 
lobectomy following bronchiectasis.  There is no 
indication whatever that he had COPD in service in 1944-
45, and neither he nor his representative contends that he 
incurred COPD in service.  This claim is based solely upon 
an assertion of secondary service connection.

Having reviewed the complete record, the Board finds that 
there is no competent evidence of record that supports the 
veteran's contention that his claimed COPD is related to 
his service-connected left lower lung lobectomy following 
bronchiectasis.  

In fact, the Board believes that the only competent 
evidence of record to address the etiology of his COPD 
suggests that the claimed disability developed as a result 
of his significant smoking history, and is unrelated to 
his service-connected left lower lung lobectomy following 
bronchiectasis.  In particular, the Board notes the May 
2000 VA examiner specifically stated that the service-
connected left lower lung bronchiectasis did not cause 
COPD, nor did it significantly contribute to COPD.  
Moreover, the physician stated unequivocally that the 
veteran's COPD was related to his 100-pack-year history of 
cigarette smoking.  

While the veteran may sincerely believe that his COPD is 
related to his service-connected left lower lung lobectomy 
following bronchiectasis, it is well established that, as 
a layperson, he is not considered competent to reach such 
a conclusion.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  The Board does recognize that the veteran may 
provide competent lay evidence within his own scope of 
knowledge, such as providing a description of symptoms, 
even where he lacks relevant specialized education, 
training, or experience.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (now codified at 38 C.F.R § 3.159(a)(2)).  
However, as discussed in detail above, the May 2000 VA 
examiner opined that the veteran's COPD developed as a 
result of his lifelong smoking habit, and is unrelated to 
his service-connected disability.  Because there is no 
contradictory medical evidence of record, the Board 
believes that the preponderance of the evidence is against 
establishing service connection.

In short, the Board concludes that the preponderance of 
the evidence is against finding that the veteran's COPD 
developed as a result of his service-connected left lower 
lung lobectomy following bronchiectasis.  The benefit 
sought on appeal must therefore be denied.

III.  New and Material Evidence to Reopen the Claim
of Right Lower Lung Lobectomy following Bronchiectasis

A.  Factual Background

The evidence which was of record prior to the December 
1956 rating decision, wherein the RO denied entitlement to 
service connection for right lower lung lobectomy 
following bronchiectasis, is reported in pertinent part 
below. 

The veteran's October 1944 enlistment examination noted a 
medical history of tuberculosis, abscess of the right 
lung, 1941, and right mid-axillary scar, operation for 
empyema 1941, not disabling.  The veteran was seen in 
January 1945 with complaints of blood-streaked sputum, 
fever, and chilly sensations.  A review of his systems was 
negative.  He was seen in February 1945 for treatment 
pertinent to his left lung.  It was noted that there were 
no abnormalities in the right lung.  

Private medical records dated in February 1947 show that 
the veteran was diagnosed with bronchiectasis involving 
the lingula and probably the right lower lobe.  The most 
extensive involvement was in the lingula, which caused 
recurrent attacks of bronchitis.  In May 1947 the veteran 
was found to have a small area of bronchiectasis in the 
right lower lung.  

The veteran was accorded a VA examination in June 1948.  
The impression was bronchiectasis, chronic, bilateral, 
with mild to moderate symptoms. 

Evidence submitted since the December 1956 rating decision 
wherein the RO denied entitlement to service connection 
for right lower lung lobectomy following bronchiectasis is 
reported in pertinent part below.  

VA outpatient treatment records dated in October 1974 show 
that the veteran was seen with complaints of left and 
right chest pain.  The impressions were status post 
bronchiectasis, and COPD.  

VA outpatient treatment records dated in June 1996 show 
that the veteran was seen with complaints of right lung 
pain.  It was noted that the onset of pain had been 4 to 5 
days prior.  A diagnosis was not provided.  

VA outpatient treatment records dated from 1996 to 1999 
show treatment for various respiratory illnesses, to 
include bronchitis and COPD.  X-rays of the right lung 
taken in July 1999 were clear.  The veteran was seen on 
several occasions with complaints of chest pain.  During 
respiratory therapy conducted in July 1999, air entry 
changes were noted over the right lower lung and breath 
sounds were coarse at the right upper lobe, with increased 
aeration post-treatment.  In August 1999 the veteran's 
breath sounds were slightly course at the right lower 
lung, with increased aeration post-treatment.  

Pulmonary function studies conducted in April 2000 
indicated severe COPD with significant bronchodilator 
response, increased total lung capacity, marked increase 
in residual volume, and increased airway resistance, with 
significant bronchodilator response to inhaled agents.  
Pulmonary function studies conducted in August 2000 
indicated moderate obstructive ventilatory defect; 
expiratory obstruction pattern, and reduced diffusion.  
Radiographs of the chest taken in August 2000 indicated 
clear lung fields with no evidence of malignant appearing 
pulmonary masses or nodules, COPD changes, and no evidence 
of right paratracheal adenopathy.  

VA respiratory examination with claims file review was 
requested and completed in February 2001.  The examiner 
opined that the veteran's pulmonary pathology is nearly 
completely related to smoking related chronic obstructive 
lung disease.  The lobectomy performed on the left thorax 
in 1954 had contributed little, if any, to the chronic 
lung disorder.  The examiner reported that the above 
pulmonary function studies showed only a small decline, 
consistent with the natural decline in individuals who 
have chronic obstructive lung disease.  
B. Legal Analysis

In December 1956, the RO determined that the veteran's 
post-operative residuals, empyema, right lung, and 
bronchiectasis, right lung had not been incurred in or 
aggravated by service.  Because the veteran did not 
express disagreement with that rating decision within one 
year, the Board finds that the December 1956 decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.156(a) (2002)).  However, this change in the law is not 
applicable in this case, because the appellant's claim was 
not filed on or after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection in 
this matter without regard to the new version of 38 C.F.R. 
§ 3.156(a).

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for 
right lung lobectomy following bronchiectasis, and to have 
considered the claim on a de novo basis in the June 2000 
rating decision, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new-and-material-evidence analysis in claims 
involving prior final decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In December 1956, based upon service medical records 
showing pre-service disease and surgery, the RO denied 
service connection for right lower lung lobectomy 
following bronchiectasis.  That decision is final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also Evans, 9 
Vet. App. at 285.  To reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Having reviewed the complete record, the Board finds that 
new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection 
for right lower lung lobectomy following bronchiectasis, 
to include secondary to service-connected left lower lung 
lobectomy following bronchiectasis.  Since the December 
1956 rating decision, the veteran has submitted a number 
of medical records.  

With respect to radiograph reports, pulmonary function 
studies, and other medical evidence submitted by the 
veteran in support of his claim, the Board notes that 
these records are irrelevant to the veteran's claim of 
service connection for right lower lung lobectomy 
following bronchiectasis.  These records show current 
diagnoses and treatment for respiratory illnesses; 
however, they are negative for any opinions regarding the 
incurrence or aggravation of the claimed disability during 
service, or as the direct and/or proximate result of a 
service-connected disability.  We therefore find that 
these records do not bear directly and substantially upon 
the specific matters under consideration, and are not so 
significant that they must be considered in order to 
fairly decide the merits of the claims.

Since attempting to reopen his claim for right lower lung 
lobectomy following bronchiectasis, the veteran has 
neither submitted or identified additional competent 
medical evidence showing that the claimed disability was 
incurred in or aggravated by active service or related to 
a service-connected disability.  As discussed above, lay 
persons are not considered competent to offer medical 
opinions to that effect, therefore does not provide a 
basis upon which to reopen a claim for service connection.  
See Moray, Routen, Espiritu, supra.

The Board is aware that the RO considered the veteran's 
claim of entitlement to service connection for right lower 
lung lobectomy following bronchiectasis secondary to 
service-connected left lower lung lobectomy following 
bronchiectasis on a de novo basis under 38 C.F.R. § 3.310.  
However, the Board finds that reliance upon a new 
etiological theory is insufficient to transform a claim 
which has been previously denied into a separate, 
distinct, or new claim exempt from the requirements that 
new and material evidence must be submitted to reopen.  
Ashford v. Brown 10 Vet. App. 120 (1997).  

Accordingly, the Board concludes that the appellant has 
not submitted evidence sufficient to reopen the previously 
denied claimed for entitlement service connection right 
lower lung lobectomy following bronchiectasis, to include 
secondary to service-connected left lower lung lobectomy 
following bronchiectasis.  Thus the benefit sought on 
appeal is denied.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, as secondary to service connected left 
lower lung lobectomy following bronchiectasis, is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for right lower 
lung lobectomy following bronchiectasis, to include as 
secondary to service-connected left lower lung lobectomy 
following bronchiectasis, is denied.


REMAND

As noted in the Introduction, above, the RO, in the June 
2000 rating decision on appeal, also denied a claim of 
entitlement to an increased evaluation for the veteran's 
service-connected left lower lung lobectomy following 
bronchiectasis, which is currently rated as 30 percent 
disabling.  The veteran later submitted a handwritten 
statement, undated but date-stamped as received by the RO 
on December 26, 2000, wherein he stated, in full, 
"Appealing a denial of an increase in SC %."  The Board 
believes that, under precedential judicial caselaw, the 
December 2000 statement must be accepted as a Notice of 
Disagreement regarding the denial of an increased rating 
for his service-connected residuals of a left lower lung 
lobectomy.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (VA must liberally read all documents or oral 
testimony submitted to include all issues presented); see 
also Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) (VA 
is obligated to consider all issues reasonably inferred 
from the evidence of record).

Moreover, the veteran has continued to actively pursue the 
issue of entitlement to a rating in excess of 30 percent 
for the left lower lung lobectomy, as indicated in his 
substantive appeal, on VA Form 9, received in February 
2001, wherein he again stated that contention.  The Board 
recognizes that there may have been some misunderstanding 
between the veteran and the RO as to which issues he was 
pursuing, but, as noted above, we must interpret his 
assertions liberally.

The Court has held that the filing of an NOD initiates the 
appeal process and that, where the RO has not yet issued a 
Statement of the Case as to the issue involved, a remand 
is required.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  Accordingly, the issue of 
entitlement to a rating in excess of 30 percent for left 
lower lung lobectomy must be remanded, so that the RO can 
undertake whatever development it may deem necessary and 
issue an SOC on that issue, and the veteran can be 
afforded the opportunity to perfect a timely substantive 
appeal in response to the SOC.

In view of the foregoing, this case is remanded for the 
following action:

1.  A Statement of the Case should be sent 
to the veteran regarding the issue of 
entitlement to an increased evaluation for 
left lower lung lobectomy following 
bronchiectasis.  All pertinent law and 
regulations should be set forth.  The 
veteran should be provided the opportunity 
to perfect a timely Substantive Appeal (VA 
Form 9) with respect to that issue.  
Thereafter, the case should be returned to 
the Board, if in order.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner. See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes). In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court. See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

